



COURT OF APPEAL FOR ONTARIO

CITATION: Sutton Group-All Pro Realty Inc. v. Kim, 2014 ONCA
    583

DATE:  20140814

DOCKET: C58470

Doherty, Laskin and Epstein JJ.A.

BETWEEN

Sutton Group-All Pro Realty Inc.

Plaintiff (Respondent)

and

Yevgeniy Kim

Defendant (Appellant)

Michael J. Panacci, for the defendant (appellant)

Howard L. Shankman, for the plaintiff (respondent)

Heard:  August 11, 2014

On appeal from the judgment of Justice Mew of the Superior
    Court of Justice, dated February 26, 2014.

APPEAL BOOK ENDORSEMENT

[1]

This case turns on the expanded fact-finding powers available on a
    summary judgment motion under the revised Rule 20.  Having regard to the
    language of the rule as interpreted in
Hryniak v. Mauldin
, [2014]
    S.C.J. No. 7, we cannot say that the motion judge erred in making the findings
    necessary to determine the claim.

[2]

In our view, the primary finding in dispute (whether the broker showed
    the property to the purchaser) was a purely factual one attracting the strong
    deference referred to in para. 81 of
Hryniak
.

[3]

The appeal is dismissed.  Costs in the amount of $5,790.00, including
    taxes and disbursements.


